United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Worcester, MA, Employer
__________________________________________
Appearances:
William Bothwell, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1110
Issued: September 6, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On April 27, 2017 appellant, through a representative, filed a timely appeal from an
April 6, 2017 decision of the Office of Workers’ Compensation Programs (OWCP), which found
that his reconsideration request was untimely filed and failed to demonstrate clear evidence of
error. The appeal was docketed as Docket No. 17-1110.
OWCP initially denied appellant’s occupational disease claim on January 21, 2015. On
December 16, 2015 appellant requested reconsideration. By decision dated January 26, 2016,
OWCP denied appellant’s claim as it found that appellant had failed to establish causal
relationship. Appellant requested reconsideration in a letter received on January 26, 2017. In its
April 6, 2017 decision, OWCP found that the reconsideration request was untimely filed and
failed to demonstrate clear evidence of error.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

The Board has duly considered the matter and finds that appellant’s request for
reconsideration was timely. Section 10.607(a) of the implementing regulations provides that an
application for reconsideration must be received within one year of the date of OWCP’s decision
for which review is sought.2 In computing the time for requesting reconsideration, the one-year
period begins on the next day after the date of the original contested decision.3 The last day of
the period shall be included unless it is a Saturday, a Sunday, or a legal holiday.4 Thus, the
reconsideration request was timely filed, as it was received by OWCP on January 26, 2017,
within one year of the last merit decision. Because appellant filed a timely reconsideration
request, the case will be remanded to OWCP for application of the standard for reviewing timely
requests for reconsideration.5 The clear evidence of error standard utilized by OWCP in its
April 6, 2017 decision is appropriate only for untimely reconsideration requests. After such
further development as OWCP deems necessary, it should issue an appropriate decision to
protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the April 6, 2017 decision is set aside and the case
is remanded for further action consistent with this order of the Board.
Issued: September 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 10.607(a).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).

4

Id. See also Debra McDavid, 57 ECAB 149 (2005); John B. Montoya, 43 ECAB 1148 (1992).

5

See 20 C.F.R. § 10.606(b).

2

